Exhibit 10.28

John J. Lynch, Jr.

New-Hire Time-Based Vesting Notice

HOUGHTON MIFFLIN HARCOURT COMPANY

2015 OMNIBUS INCENTIVE PLAN

TIME-BASED RESTRICTED STOCK UNIT AWARD NOTICE

Houghton Mifflin Harcourt Company (the “Company”) has previously established the
Houghton Mifflin Harcourt Company 2015 Omnibus Incentive Plan (the “Plan”) and,
pursuant thereto, the Company desires to grant to the Person identified on
Schedule I hereto (the “Grantee”) time-based Restricted Stock Units (“RSUs”)
with respect to the Company’s common stock, $0.01 par value per share (“Common
Stock”), as of May 9, 2017 (the “Grant Date”), subject to the terms and
conditions set forth in this notice (“Award Notice”).

1. Award. Subject to the terms and conditions set forth herein and in the Plan,
the Company hereby grants to the Grantee that number of RSUs as set forth on
Schedule I attached hereto (the “Award”). The Award shall be credited to a
separate book-entry account maintained for the Grantee on the books of the
Company. The Award shall vest and be settled in accordance with Section 2
hereof.

2. Terms and Conditions.

(a) The Award shall be one hundred percent (100%) unvested as of the Grant Date.
Except as otherwise provided in the Plan and this Award Notice, the Award shall
vest and become non-forfeitable in equal increments on each of the first, second
and third anniversaries of the Grant Date (each, a “Vesting Date”), provided
that the Grantee remains in continuous service with the Company or any of its
Subsidiaries on the applicable Vesting Date.

(b) Except as otherwise provided in this Section 2, in the event that the
Grantee’s continuous service is terminated by the Company or by the Grantee for
any reason, the Grantee shall forfeit the unvested Award as of the Grantee’s
termination date.

(c) In the event that the Grantee’s continuous service is terminated by the
Company without Cause (as defined in the Grantee’s offer letter with Houghton
Mifflin Harcourt Publishing Company, dated as of February 10, 2017) or due to
the Grantee’s Disability or death, or the Grantee resigns for Good Reason (as
defined in the HMH Holdings (Delaware), Inc. Change in Control Severance Plan),
the unvested Award shall become immediately fully vested as of the Grantee’s
termination date.

(d) Notwithstanding any provision herein to the contrary, if the Committee has
not made a provision for the substitution, assumption, exchange or other
continuation of the Award in connection with a Change in Control, then the
unvested Award shall become fully vested immediately prior to the Change in
Control.

(e) Within 30 days following each Vesting Date (or, if applicable, an earlier
vesting date pursuant to Section 2(c) or 2(d) above, which, in such event, shall
also be hereinafter referred to as the “Vesting Date”), the Company shall settle
the vested portion of the Award and shall therefore, subject to any required tax
withholding and the execution of any required



--------------------------------------------------------------------------------

documentation, (i) issue and deliver to the Grantee one share of Common Stock
for each RSU (the “RSU Shares”) (and, upon such settlement, the RSUs shall cease
to be credited to the account) and (ii) enter the Grantee’s name as a
shareholder of record with respect to the RSU Shares on the books of the
Company. Alternatively, the Committee may, in its sole discretion, elect to pay
cash or part cash and part RSU Shares in lieu of settling the vested RSUs solely
in RSU Shares. If a cash payment is made in lieu of delivering RSU Shares, the
amount of such payment shall be equal to the Fair Market Value as of the Vesting
Date of the RSU Shares less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.

(f) Simultaneously with the settlement and delivery of RSU Shares as
contemplated by Section 2(e), the Grantee shall be entitled to receive an
additional amount (the “Dividend Equivalent Amount”) equal to the product of
(i) the cash amount of each per share dividend that was paid by the Company on
shares of its Common Stock (“Shares”) on any date that Grantee’s RSUs remained
outstanding hereunder (or, in the case of a dividend payable in Shares or other
property, the per Share equivalent cash value of such dividend as determined in
good faith by the Committee) and (ii) the number of RSU Shares so delivered (or,
if the RSUs are not settled exclusively in Shares, the number of RSU Shares that
would have been delivered had they been settled exclusively in Shares). The
Dividend Equivalent Amount shall be payable in cash or, at the discretion of the
Committee, in Shares with an equivalent Fair Market Value on the date of
payment. The Company shall establish a bookkeeping methodology to account for
the Dividend Equivalent Amount. The Dividend Equivalent Amount shall not bear
interest.

(g) The Company shall have the right to require prior to the issuance or
delivery of any Shares or the payment of any cash pursuant to the Award, payment
by the Grantee of any federal, state, local or other taxes that may be required
to be withheld or paid in connection with the Award. At the sole discretion of
the Committee, the Grantee may satisfy such withholding obligation (1) by
allowing the Company to withhold whole Shares that would otherwise be delivered
to the Grantee, having an aggregate Fair Market Value, determined as of the date
the obligation to withhold or pay, equal to the minimum withholding taxes
required in connection with the Award or by allowing the Company to withhold an
amount of cash that would otherwise be payable to the Grantee, in the amount
necessary to satisfy any such obligation; (2) by paying such obligation in cash;
(3) by delivering Shares or (4) by any combination of the foregoing (1) through
(3).

3. Non-Transferability. The Award is subject to the restrictions on
transferability set forth in Section 15(b) of the Plan. In addition, with
respect to any RSU Shares delivered upon settlement of the RSUs, the Grantee
agrees to comply with any written holding requirement policy adopted by the
Company for employees.

4. Rights as Shareholder. The Grantee shall have no rights as shareholder with
respect to the Shares subject to the Award unless, until and to the extent that
(i) the Company shall have issued and delivered to the Grantee the RSU Shares
(via certificates or book entry notation) and (ii) the Grantee’s name shall have
been entered as a shareholder of record with respect to such RSU Shares on the
books of the Company.

 

2



--------------------------------------------------------------------------------

5. Adjustments. The Award is subject to adjustment pursuant to Sections 12 and
13 of the Plan.

6. Applicable Securities Laws. Shares issued pursuant to the Award shall not be
sold or transferred unless either they first shall have been registered under
the Securities Act or, upon request by the Company, the Company first shall have
been furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Securities Act.

7. Notice. Every notice or other communication relating to this Award Notice
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee’s address as recorded in the records of the Company or any
Subsidiary.

8. Governing Law. This Award Notice shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

9. Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the Grantee.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Award Notice, the Plan shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan.

10. Interpretation. Any dispute regarding the interpretation of this Award
Notice shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Grantee.

11. No Right to Continued Service. Nothing in this Award Notice shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any Subsidiary to terminate the Grantee’s service.

12. Severability. Every provision of this Award Notice is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

13. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Award Notice.

14. Section 409A. It is intended that the Award be exempt from or comply with
Section 409A of the Code and this Award Notice shall be interpreted consistent
therewith.

15. Clawback. To the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of NASDAQ or any other

 

3



--------------------------------------------------------------------------------

securities exchange or inter-dealer quotation service on which the Shares are
listed or quoted, or if so required pursuant to a written policy adopted by the
Company, this Award shall be subject (including on a retroactive basis) to
clawback, forfeiture or similar requirements.

16. Successors. The terms of this Award Notice shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

17. Entire Agreement. This Award Notice and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereof.

18. Counterparts. This Award Notice may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Notice to be executed by
its duly authorized representative and the Grantee has executed this Award
Notice, effective as of the Grant Date.

 

HOUGHTON MIFFLIN HARCOURT COMPANY By:  

/s/ William F. Bayers

  William F. Bayers   Executive Vice President and General Counsel GRANTEE

/s/ John J. Lynch, Jr.

John J. Lynch, Jr.



--------------------------------------------------------------------------------

SCHEDULE I

AWARD

 

GRANTEE

  NUMBER OF RSUs John J. Lynch, Jr.   38,610